IN THE COURT OF APPEALS OF IOWA

                                 No. 13-1748
                           Filed October 15, 2014


MERCY HOSPITAL, IOWA CITY and
CAMBRIDGE INTEGRATED SERVICES,
    Petitioners-Appellants,

vs.

SUSAN GOODNER,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert Hutchinson,

Judge.



      The employer and its insurer appeal from the district court’s entry of

judgment upon Susan Goodner’s petition for enforcement of the workers’

compensation commissioner’s award. AFFIRMED.




      Peter M. Sand, Des Moines, for appellants.

      Paul J. McAndrew of Paul McAndrew Law Firm, PLLC, Coralville, for

appellee.




      Heard by Danilson, C.J., and Vogel and Bower, JJ.
                                           2


DANILSON, C.J.

       The employer, Mercy Hospital, and its insurer, Cambridge Integrated

Services,1 appeal from the district court’s entry of judgment upon Susan

Goodner’s petition for enforcement of the workers’ compensation commissioner’s

award. The commissioner entered the following award:2 “Defendants [Mercy]

shall pay unto the claimant [Goodner] permanent total disability benefits at the

rate of [$996] per week from January 18, 2000, except for any periods of time

claimant returned to employment, and during the time claimant remains

permanently and totally disabled.” On appeal, Mercy contends the district court

“did not properly construe the award when entering judgment.” Finding no error,

we affirm.

       I. District Court’s Authority.

       Under Iowa Code section 86.42 (2013),3 a district court is “bound to enter

a judgment in conformance with the workers’ compensation award.” Rethamel v.


1
  Unless otherwise specified, our use of the term “Mercy” will refer to both the employer
and the insurer.
2
  Adopting the deputy’s arbitration ruling, but modifying the rate, which was capped by
statute.
3
  Iowa Code section 86.42 provides:
                Any party in interest may present a file-stamped copy of an order
        or decision of the commissioner, from which a timely petition for judicial
        review has not been filed or if judicial review has been filed, which has not
        had execution or enforcement stayed as provided in section 17A.19,
        subsection 5, or an order or decision of a deputy commissioner from
        which a timely appeal has not been taken within the agency and which
        has become final by the passage of time as provided by rule and section
        17A.15, or an agreement for settlement approved by the commissioner,
        and all papers in connection therewith, to the district court where judicial
        review of the agency action may be commenced. The court shall render
        a decree or judgment and cause the clerk to notify the parties. The
        decree or judgment, in the absence of a petition for judicial review or if
        judicial review has been commenced, in the absence of a stay of
        execution or enforcement of the decision or order of the workers’
        compensation commissioner, or in the absence of an act of any party
                                         3

Havey, 679 N.W.2d 626, 628 (Iowa 2004) (Rethamel I). The district court’s role

in rendering judgment on a commissioner’s award determination is a “ministerial

function.” Id. at 629; Rethamel v. Havey, 715 N.W.2d 263, 265 (Iowa 2006)

(Rethamel II).

             “General jurisdiction is not given to a court to determine any
      question of fact or law necessary to support the award as rendered
      by the Workers’ Compensation Board or Commission in the first
      instance; at the time application is made to enter judgment on the
      record the rights of claimant have been established.
             “The court must render a judgment in accordance with the
      award. The court has no power to change the award, it cannot
      review, or reverse or modify the award, or construe the statute. . . .”
             ....
             On an application for entry of a judgment, a court may,
      however, construe the award.

Rethamel I, 679 N.W.2d at 628-29 (citations omitted).

      II. Standard of Review.

      We review the district court’s entry of judgment for errors of law.

Rethamel II, 715 N.W.2d at 266.

      III. Discussion.

      In an earlier appeal to this court, we set out the background facts. See

Mercy Hosp. Iowa City v. Goodner, No. 12-0186, 2013 WL 104888, at *1-6 (Iowa

Ct. App. Jan. 9, 2013).      There we affirmed the commissioner’s award of

permanent total disability benefits to Goodner, finding “[t]here was substantial

reliable medical evidence to support the agency’s conclusion that Goodner’s

mononucleosis and subsequent chronic fatigue syndrome arose out of and in the



      which prevents a decision of a deputy workers’ compensation
      commissioner from becoming final, has the same effect and in all
      proceedings in relation thereto is the same as though rendered in a suit
      duly heard and determined by the court.
                                           4


course of her employment. There is also substantial evidence supporting the

agency’s conclusion that Goodner is permanently and totally disabled as an odd-

lot employee.” Id. at *18.

       After the appeal and issuance of the procedendo, Mercy paid no additional

benefits. In response, Goodner filed an action in the district court seeking entry

of judgment. The district court questioned whether the present issue should be

remanded to the agency. Upon Mercy’s insistence that the matter was properly

decided by the district court and should not be remanded, the court entered a

ruling first describing the contested proceedings:

              As difficult as it is to believe, the issues before the Court are
       the remnants of a dispute between the parties dating back to
       Goodner’s work-related injury in January 2000. The original
       disputes between the parties came in alternate care proceedings, in
       which [Mercy] admitted Goodner had suffered a work-related injury,
       accepted responsibility for her expenses and sought to control her
       medical care. [Mercy and its insurer] paid benefits, which they
       characterized as healing period benefits, temporary partial disability
       benefits and permanent partial disability benefits, from January
       2000 through May 13, 2007. [Mercy and its insurer] then chose to
       terminate payment of benefits and tried to contest that Goodner
       had suffered a work-related injury and that they were responsible
       for paying benefits to her. The Commissioner, district court, and
       Court of Appeals all ruled that [Mercy and its insurer] were barred
       from contesting these issues by the doctrine of judicial estoppel,
       having admitted the injury was work-related and their own
       responsibility for that injury in the alternate care proceedings.
              [Mercy and its insurer] further contested the Commissioner’s
       finding and conclusion that Goodner was permanently and totally
       disabled. Once again, the district court and Court of Appeals
       affirmed the Commissioner’s ruling. Finally, [Mercy and its insurer]
       argued that some of Goodner’s medical expenses were not related
       to the work-related injury. On this issue, [Mercy and its insurer]
       enjoyed their sole success, with the Court of Appeals holding that
       [they] did not have to pay for Goodner’s bariatric surgery.[4] The

4
  This court affirmed the agency’s finding that Mercy need pay only one-half the cost of
family therapy—that portion of the therapy that benefitted Goodner. Goodner, 2013 WL
104888, at *18.
                                         5


       Court of Appeals decision was entered January 9, 2013, and
       procedendo issued soon thereafter.
              Despite their lack of success on virtually every issue
       presented to the Commissioner and the courts, [Mercy and its
       insurer] continued to resist responsibility for the award sought by
       Goodner. On May 8, 2013, Goodner filed an application for
       judgment, seeking a determination from the Court as to the exact
       amounts owed by [Mercy and its insurer] to her. [Mercy and its
       insurer] resisted the application, leading to the hearings on August
       5 and August 30, 2013.

       The district court then explained its view of the issue and summarized the

parties’ positions:

       Central to the primary dispute between the parties is the following
       language from the deputy’s decision: his order required [Mercy and
       its insurer] to pay [Goodner] weekly benefits from the date of injury
       forward, “except for any periods of time Claimant returned to
       employment, and during the time Claimant remains permanently,
       totally disabled.”
               In order to put the present dispute in context, it is necessary
       to understand the facts before the deputy at the time of the original
       hearing. The record evidence was that from and after the date of
       injury in January 2000 until the hearing on April 30, 2009, Goodner
       had at times worked full time, at times part time, and at times not at
       all. The deputy lauded Goodner for her efforts in trying to return to
       work, and to find work that would be compatible with her symptoms.
       However, the deputy ultimately concluded that whenever Goodner
       returned to work at any level, her symptoms were aggravated. He
       concluded as a result that Goodner was totally and permanently
       disabled from the date of the original injury in January 2000—
       despite the fact she had worked for significant time periods
       between January 2000 and April 2009. That specific finding was
       affirmed by the Commissioner, the district court, and the Court of
       Appeals, and remains the law of the case.
               At the outset of the hearing on August 5, 2013, counsel for
       the parties advised the Court there were two remaining issues: (1)
       when exactly Goodner had worked between January 2000 and
       April 30, 2009; and (2) whether Goodner was entitled to any weekly
       benefits during periods when she was working part time between
       January 2000 and April 30, 2009. [Mercy and its insurer] conceded
       that they owed benefits for any time Goodner was not working at
       all, and respondent conceded she was not entitled to benefits
       during any time period she was working full time. However, the
       parties disagreed as to the effect of the deputy’s ruling, quoted
                                         6


      above, that she would not receive benefits for any time period she
      returned to employment.
              The parties ultimately reached a stipulation as to the exact
      days Goodner had worked between the dates of her injury and final
      hearing. However, they continued to disagree as to the meaning of
      the deputy’s ruling with regard to the times when Goodner was
      working part time. The Court expressed concern about its role in
      interpreting the decision of the deputy, and inquired about the
      possibility of remanding the case to the Commissioner for that
      express purpose. However, [Mercy and its insurer] advocated—
      and respondent ultimately agreed—that it was the Court’s duty to
      interpret the Commissioner’s decision, and not to remand the case.
      Based upon the parties’ joint assertion that the Court and not the
      Commissioner should decide the meaning of the deputy’s ruling,
      and the authority cited by the parties, the Court agreed to take up
      the remaining issue and held the final hearing on August 30, 2013.
              Goodner’s argument is simple and straightforward. She
      contends that the deputy could not have intended to penalize her in
      effect for attempting to return to work between January 2000 and
      April 2009 by ruling that she would receive no weekly benefits
      during any week in which she had worked at all during that time
      period. That is indeed the effect of [Mercy’s] argument; regardless
      of how many hours [Goodner] had worked in a given week, if she
      worked at all she would receive no weekly benefits for that week
      under [Mercy’s] interpretation of the deputy’s ruling.
              [Mercy and its insurer] admit that the result of their argument
      is harsh, but argue that it is justified not only by the language of the
      deputy’s ruling but the logic inherent in the deputy’s ruling.

      The district court rejected Mercy’s construction of the commissioner’s

award, as do we. Mercy’s position would deny Goodner any benefits even if she

was capable of only working one hour per week, though under workers’

compensation provisions she is entitled to benefits if she is partially disabled,

temporarily or permanently.      See Iowa Code §§ 85.33, .34.           The district

concluded this result was clearly contrary to the commissioner’s ruling and to the

goals of the workers’ compensation provisions, which is to benefit the worker.

Grundmeyer v. Weyerhaeuser Co., 649 N.W.2d 744, 750 (Iowa 2002);

McSpadden v. Big Ben Coal Co., 288 N.W.2d 181, 188 (Iowa 1980).
                                            7


       The district court also noted that Iowa case law supports the proposition

that the commissioner may find permanent total disability, even though the

employee has worked to some extent in the past or is capable of working to

some extent in the future. See IBP, Inc. v. Al-Gharib, 604 N.W.2d 621, 633 (Iowa

2000) (stating “total disability does not mean a state of absolute helplessness”);

see also Acuity Ins. v. Forman, 684 N.W.2d 212, 219-20 (Iowa 2004) (affirming

finding of total permanent disability where employee continued to be employed),

abrogated on other grounds by Kohlhaas v. Hog Slat, Inc., 777 N.W.2d 387, 391-

92 (Iowa 2009). The district court concluded, based upon this rationale, the

commissioner could have awarded Goodner weekly benefits for the entirety of

the period between January 2000 and April 30, 2009, without any credit to Mercy

for the wages Goodner in fact earned but instead “chose to follow a different

course” and gave the employer credit.

       In addition, the district court found Mercy should be judicially estopped

from asserting a position inconsistent with its earlier position that it should be

entitled to credit for any and all time periods Goodner was working between

January 2000 and April 2009, which times were included in a stipulation made at

the arbitration hearing.5 See Winnegago Indus., Inc. v. Haverly, 727 N.W.2d

567, 574-75 (Iowa 2006). We find it significant that this same principal was




5
  The district court observed that Mercy stipulated on the arbitration hearing report with
Goodner and before the hearing deputy in open hearing that “[p]rior to hearing, claimant
was paid indemnity as shown in Claimant’s Exhibits 48 and 49.” Exhibits 48 and 49 are
itemized statements of the money-benefits (i.e., indemnity) paid by Mercy before
hearing. Mercy’s current position was contrary to its stipulation that the itemization of
indemnity set forth in Claimant's Exhibits 48 and 49 are to be honored and used to
determine proper amounts of indemnity paid before hearing.
                                         8

invoked in the original appeal from the award. See Goodner, 2013 WL 104888,

at *10.

          Mercy disputes Goodner’s contention that the court should construe the

award in a way that is “reasonable.” Mercy describes Goodner’s contention the

“most problematic argument.” In sum, Mercy argues the agency’s award must be

construed solely upon the legislative policy established in the code not upon a

reasonableness standard.      We find no error in a reasonable reading of the

commissioner’s award. Temporary partial disability is paid to an employee “for

whom it is medically indicated that the employee is not capable of returning

employment substantially similar to the employment in which the employee was

engaged at the time of injury.” Iowa Code § 85.33(2). “Temporary benefits

compensate the employee for lost wages until he or she is able to return to work

. . . . [T]emporary partial benefits are designed to reimburse the employee while

he or she was temporarily disabled and still working for the employer (albeit in a

different position).” Mannes v. Fleetguard, Inc., Travelers Ins. Co., 770 N.W.2d

826, 830 (Iowa 2009). The district court’s construction of the commissioner’s

ruling is in keeping with the goals of workers’ compensation.         Mercy paid

temporary partial benefits and the commissioner ruled it “shall be given credit for

benefits previously paid.” The district court’s ruling properly construes the award

to allow benefits to Goodner during times she was still working less than full

time—that is, when she was “not capable of returning to employment

substantially similar to the employment in which the employee was engaged at

the time of injury”—and giving Mercy credit for those payments.          This is a
                                              9


reasonable construction of the award and is mindful of the policies established by

the legislature but does not involve construing a statute or modifying the award.6

       The district court entered judgment, which provides in part:

               (5) Attached as “Exhibit A” is an Award Calculation. Exhibit
       A accurately sets forth the amount of the compensation (i.e.,
       indemnity or weekly monetary benefits) awarded by the Iowa
       Workers’ Compensation Division Deputy Commissioner in his
       December 30, 2009, Arbitration Decision, which compensation was
       affirmed by all reviewing courts.
               (6) Mercy has paid all Section 85. 2 7 expenses presented at
       hearing and awarded in the December 30, 2009, Arbitration Award.
               (7) Mercy has also paid all hearing costs.
               (8) The parties at hearing in this Court on August 30, 2013,
       stipulated to the following dates concerning Goodner’s
       employment:
               (a) 1/18/00–2/7/00: Goodner was working full-time at Mercy
       Clinic.
               (b) 2/7/00–3/6/00: Goodner was off work at this time.
               (c) 3/7/00–6/30/03: Goodner was working part-time at Mercy
       Clinic.
               (d) 7/15/03–8/31/03: Goodner was unemployed at this time.
               (e) 9/1/03–1/15/04: Goodner was working full-time at UI
       Student Health.
               (f) 1/16/04–2/18/05: Goodner was working part-time at UI
       Student Health.
               (g) 2/22/05–12/26/05: Goodner was working part-time at the
       VA. (This stipulation was agreed to at the hearing before the Court
       on August 9, 2013, adding 19.5 part-time weeks to Mercy’s credit).
               (h) 12/27/05–9/1/2006: Goodner was working part-time for
       Amish house-call service.
               (i) 9/2/06–11/29/07: Goodner was not working at this time.


6
 Mercy argues the district court impermissibly awarded Goodner both permanent partial
and permanent total disability benefits for the same work-related injury. Iowa Code
section 85.34(3)(b)—the section governing permanent total disability awards—states, in
part: “No compensation shall be payable under this subsection for any injury for which
compensation is payable under subsection 2 [which governs permanent partial disability
awards] of this section.” Subsection three explicitly prohibits creating a hybrid award of
permanent partial and permanent total disability benefits for the same injury. See Bell
Bros. Heating & Air Conditioning v. Gwinn, 779 N.W.2d 193, 200 (Iowa 2010) (“Any
disability that remains after stabilization of the condition gives rise to ‘either a permanent
partial or a permanent total award.’”) (quoting 4 Arthur Larson & Lex K. Larson, Larson’s
Workers’ Compensation Law § 80.03, at 80–4 (2009)). We do not conclude the district
court created a hybrid award.
                                        10


             (j) 11/30/06–1/23/08: Goodner was working part-time for
      Unity Healthcare at this time.
             (k) 1/24/08–present: Goodner was not working at this time;
             (9) The Court entered its Ruling on Respondent’s Application
      for Judgment Entry on October 9, 2013, directing, among other
      things, that counsel for respondent/Goodner shall prepare a
      judgment entry for weekly benefits consistent with the stipulation of
      the parties concerning Goodner’s employment between January
      2000 and April 30, 2009, and the contents of the ruling that counsel
      for respondent shall prepare a judgment entry for weekly benefits
      consistent with the stipulation of the parties concerning Goodner’s
      employment between January 2000 and April 30, 2009, and the
      contents of this ruling, obtain the signature of petitioners’ [Mercy’s]
      counsel approving the ruling as to form only, and present it to the
      Court for signature on or before November 1, 2013. This filing is
      now made to comply with that Ruling.

      The court entered judgment in favor of Goodner and against Mercy in the

principal amount $320,007.64 and for $91,134.90 in interest accrued on the

principal amount from “11/27/07–11/1/13”; and for costs in an amount to be

determined by the clerk of court.

      The district court’s judgment entry properly construes the agency decision

to compensate Goodner when she was unable to work, whether that was a full

week or a partial week. However, the judgment allows Mercy to receive a credit

proportionally for the weeks when Goodner was able to work a partial week.

Finally, the judgment gives credit to Mercy for past payments in accordance with

the agency ruling.

      We find no error. Costs of this appeal are assessed to Mercy.

      AFFIRMED.